3. The case of the al-Kurd family
The next item is the debate on six motions for resolution on the case of the al-Kurd family.
author. - Mr President, let me commence by stating that I am speaking in a personal capacity on this topic.
Let me also say that I am well aware, as you all should be, that whatever is said in this Chamber regarding Israel gets scrutinised very meticulously by the Israeli authorities and then gets totally disregarded as far as the substance of the matter is concerned. The only action taken is to attack, in various ways, those MEPs who criticised in any way, shape or form Israeli wrongdoings.
I have had personal experience of this. During the recent debates in this House on Palestinian prisoners in Israel, I used strong language to attack the Israeli Government officials. I did this in order to stress to them that their stance on the Palestinian prisoners was - and still is, I am afraid - utterly inhuman and criminal.
Subsequent to my speech, not only did the Ambassador of Israel to Cyprus embark on a political defamation campaign against me, but, more importantly, the Speaker of the Knesset, Ms Dalia Itzik, wrote an official letter of complaint against me personally to the President of the European Parliament. Mr Pöttering replied as diplomatically as he could, and I thank him for defending the right of free speech of MEPs in debates taking place in this House. I also thank him for copying his reply to Ms Itzik to me. I have that letter here and I submit it to the Secretariat so that there is evidence that what I am saying is true.
Furthermore, I have this message for Ms Itzik: in the European Parliament, and in the EU in general, we have the right to express our opinions freely and democratically. Perhaps you, Ms Itzik, should do the same in your parliament and in your country too.
As regards the subject matter of this resolution, I wish to say the following. First, this is not a judicial civil matter, as some ill-informed or ill-informing Members of this House might propose: it is clearly a political matter; it is a continuation of the policy of successive Israeli Governments to kick Palestinians out of their homes and lands and to absorb by force - or by using legalistic tricks - as much of the Occupied Territories as possible into the state of Israel.
Secondly, an attempt is made by the Israeli mission to the EU, in a document sent selectively to some MEPs, to argue that property concerned belongs to Israelis for historical reasons. It is claimed in that document that two Jewish NGOs bought the land on which the buildings in the contested neighbourhood are built during the rule by the Ottoman Empire. Quite honestly, such a claim cannot be taken seriously and deserves no further consideration.
In conclusion, let me reiterate my position so that there can be no mistake: I respect the right of the Jewish people to have their own state, but the Jewish Government must respect the right of the Palestinian people to have theirs.
author. - (FR) Mr President, there are two aspects to the painful problem of the expulsion of the al-Kurd family, one political and one humanitarian.
The political aspect is the status of East Jerusalem, which is claimed as an integral part of Israel by the Israelis. Let us remind ourselves that neither Europe nor the international community has ever understood it as such.
In Resolution 252, the UN Security Council quite clearly stated that all legislative and administrative measures and provisions adopted by Israel, including the expropriation of land and property which tend to alter the legal status, are invalid and cannot modify its status.
The Security Council reminded Israel as much in 1980, when it adopted measures to make unified Jerusalem its capital, and Resolution 476 calls for the immediate cessation of policies and measures affecting the character and status of the holy city. Resolution 478 affirms that all measures taken to modify the status of the city are null and void. Neither the UN nor Europe has ever gone back on this point.
That is why, despite all the respect that everyone in the House has for Israeli independence and justice, we know that it can only be based on the laws of its country, which conflict here with international law, and that, moreover, international law does not grant it any jurisdiction over East Jerusalem.
The expulsion of the al-Kurd family therefore needs to be placed in this political perspective and cannot be seen merely as a property dispute. The al-Kurd family has been expelled for the benefit of a Jewish family which only recently emigrated to Israel. They have been deprived of their property right after having fought for 40 years and some of our parliamentarians who met them can describe the human drama that this expulsion represents better than I.
I welcome the fact that we are calling across the party divide for justice to be done and for their property to be restored to them.
(Applause)
author. - (IT) Mr President, ladies and gentlemen, in the middle of the night of 9 November, the Palestinian al-Kurd family were thrown by the Israeli police out of their house in Sheikh Jarah, in East Jerusalem. The family consists of the mother, the semi-paralysed father with heart problems and five children, a family that have been refugees from their land since 1948, thrown out of a house in East Jerusalem, along with thousands and thousands of other Palestinians.
Today, once again, they are without a house, although they had bought the house and had lived there since 1956. A group of extremist settlers - not poor Jews who were persecuted and escaped from the dreadful tragedy of the Holocaust, but fundamentalists who believe that that land is theirs by divine right - is claiming ownership of the house and 26 other homes in the same district, on the basis, as Mr Matsakis said, of an Ottoman code dating from the nineteenth century of undoubted authenticity, disputed even by the US authorities. There is, however, already a plan: an Israeli association wants to build 200 homes on the ruins of the houses of the Palestinians who are to be thrown out.
Only last week, with the European Parliament's delegation in the occupied Palestinian territories, made up of MEPs from all the political groups, we visited the al-Kurd family in their house, and were direct witnesses of the bullying and violence that they were subjected to daily by the settlers, who were already in some of the houses.
Now they are homeless, and in our resolution we are asking in paragraph 4, and I am sorry that the PPE which stands for compromise and which had voted for that paragraph - which asks for the al-Kurd family to have their house returned to them - is now asking for a split vote, because in the compromise everyone was in agreement. Today, though, as well as being without a house they are also without a tent, because the tent, which had been put up inside the courtyard of a Palestinian-owned house, has twice been destroyed by Israeli bulldozers. Another 500 families in Sheikh Jarah will also suffer this fate if we do not intervene very strongly in respect of these crimes - these constantly authorised continuous demolitions.
I therefore believe that, as Mrs De Keyser also said, the policy towards East Jerusalem is a colonial policy by Israel that is not recognised by the international community. It is time, I believe, for us to say most emphatically not just 'please, Israel, respect international law,' but for concrete steps to be taken to prevent their actions from continuing to destroy the peace between Palestinians and Israelis.
author. - (PL) Mr President, I have the feeling that this matter differs from those we discussed before. The drama of the thirteen-year old girl murdered before the eyes of a savage crowd in Somalia and the matter of the death penalty and of the hundreds awaiting execution in Nigeria are different from the issue we are discussing now.
We must say that we are the observers of a drama involving a Palestinian family, and we must give this our attention. On the other hand, I would like to emphasise that unlike Nigeria and Somalia, this is not a black-and-white issue. The territory's complicated fifty-year history shows that the victims have frequently been both Jews and Palestinians. The balance of harm inflicted by the two sides is certainly not equal, and this is not what we are discussing now. I have intervened to say that we must in future try to see these matters in a broader context. It may be that this will give us the right to a fairer judgment than is sometimes the case now.
draftsman. - (DE) Mr President, the history of the people of Israel is an endless tale of expulsions. Two thousand years ago they were driven out of their original homeland and became scattered all over the world. Over the centuries they have been persecuted and thrown out of the countries where they have found refuge. The dreadful climax of this process was the holocaust, the crime against humanity, which led to a huge number of Jewish people returning to the Holy Land, the land of their ancestors, with the result that clashes, expulsions and legal disputes have once again been taking place there.
In a situation of this kind, the European Parliament can do nothing more than to support to the best of its ability the declared intention of the Israeli state and the peace-loving section of the Palestinian population, which I cannot guess the extent of, in order to come to a peaceful and consensual solution. There is no sense in picking out an individual case in an emergency and then deciding dogmatically that it will be resolved one Thursday in Strasbourg. However, there are clear reasons why we have taken part in this resolution. We wanted to become involved in this discussion process and we believe that human rights are indivisible.
Of course, we are not indifferent to the fate of the al-Kurd family and we want to discuss their fate. However, we do not believe that we can do this authoritatively. Therefore, we think that point 4 is dogmatic in a way which does not do justice to the case. For this reason, our approach is to intervene on behalf of human rights, the peace process and, of course, the al-Kurd family, but we can only do this as part of a dialogue with both parties and not by unilaterally taking sides. Therefore we strongly support the decision, but would ask for a split vote on point 4, because this is an issue which must be decided on the spot. We offer our services for this purpose.
on behalf of the PPE-DE Group. - (CS) Mr President, qui bonum, allow me to disagree with the way in which this Parliament has been unwisely drawn into the specific political interests of the parties to the Palestinian-Israeli conflict. This is all about the fundamental ambiguity of Resolution 242 - which is older than I am myself - as this resolution does not specify the boundaries of legal jurisdiction for East Jerusalem. Is this a civil dispute? It is not. Does it involve the Fourth Geneva Convention? It does not.
We are carelessly anticipating here the negotiations of a future peace conference, without having any right to do so. The head of the delegation to Palestine was drawn into visiting a lawfully convicted family, thereby inciting the extreme provocation of Israeli officials, out of which has come a resolution which, unfortunately, will achieve nothing. What is needed is to create the preconditions for a fundamental political change in the views of the European Parliament towards the participation of Israel in community programmes and to bring about an improvement in political relations, which we have unfortunately not been able to achieve through democratic means. Instead of a democratic solution there is the way of our MEPs, who gave the Israelis a reason for cracking down. Instead of solving the problems, we are pouring petrol onto the fire. This is not a dignified role for our parliament.
on behalf of the PSE Group. - Mr President, I am happy to say that I was one of those who was part of this Parliament's official delegation to the PLC two weeks ago, and we visited the al-Kurd family. At that point they were still hopeful that the Israeli courts would deliver a just decision. It is regrettable that they had a vain hope and that they have now been completely evicted from their home and, not only that, have been removed from the immediate area of their home, where they were staying in a tent.
It is difficult to maintain any shred of hope that a sustainable two-state solution is still possible, given the war of attrition against the Palestinian people, which we witnessed on our recent visit and which this eviction is a reflection of. It is quite appalling that we are, at this point in time, even considering upgrading relations with Israel when there are so many breaches of international law, families being evicted, settlements being put in place. Eleven thousand Palestinian prisoners are in jail. Forty elected representatives of the Palestinian people, including the Speaker, are in jail, as are 300 children under the age of 18, including children as young as 12 years of age. This is not acceptable from a state which claims to be a democratic state and which claims to be complying with the norms of international law. It is not the case.
The EU must insist upon the Israeli Government restoring the al-Kurd family to their home. Israel must be told in no uncertain terms that, if it wants to continue to do business with the EU, it must comply with democratic and humanitarian norms in practice as well as rhetorically. Certainly any idea that the EU should upgrade its relations with Israel, as some Member States are proposing, should be dropped so long as injustices of this kind continue.
I would like to conclude with a point of order. I think that the proposal here of oral amendments on a Thursday afternoon - amendments which do not reflect the facts on the ground and which do not have the support of the joint authors of this resolution - is an abuse of the ability to place oral amendments. I believe that this matter should be looked at by Parliament's secretariat and proposals brought forward to ensure that it does not happen again.
We shall of course take account of your proposal, Mr De Rossa. It will be sent to the proper party, knowing that oral amendments on Thursday afternoons are somewhat of a case unto themselves in that, even if there happen to be too few Members to stand and oppose them, the House can still vote against them.
Mr President, on this point, although I strongly disagree with the oral amendments, I will nevertheless defend the right of MEPs to place oral amendments, even on a Thursday afternoon, and I will condemn most strongly the groups - and my group is one of the first that I condemn - which do not manage to have their MEPs here on a Thursday afternoon.
I do not wish to start a debate, as I am sure you understand.
I am just advising you of the law that applies in this House. Of course, every Member has the right, during voting time on Thursday afternoons, to table oral amendments. In accordance with our rules, a certain number of Members may oppose them. I should also like to advise you that these questions have already been decided at the highest level in the past. Obviously, if ever it was because of the Members' disaffection that an oral amendment which the House obviously did not want was imposed purely by reason of the fact that there were too few people present to oppose it, we would revert to the initial text, in order to avoid having an orally amended text which was unacceptable.
Of course if you wish I can supply precise and detailed information on previous examples.
on behalf of the PPE-DE Group. - Mr President, before we start the clock ticking I would also like to make a point of order on this matter. I consider it absolutely irregular and unacceptable that Parliament's Rules can be altered because Members from one side of the House choose not to turn up on a Thursday afternoon. That is their problem - not ours - and we are perfectly entitled to operate within Parliament's Rules, which should be the same for every period within the working week during Strasbourg part-sessions.
I would be grateful if you could now restart the clock for my speech.
Mr President, in these urgency sessions we debate the gravest abuses of human rights, involving torture, rape and murder. The al-Kurd case in East Jerusalem does not fall anywhere near that category. It is a civil dispute between two private parties, and we really have no business interfering in such a dispute. The family was evicted by the police, who were enforcing an order of the Israeli Supreme Court. The family knew well in advance that eviction proceedings would be taken. The family had not paid their rent for 40 years, in spite of a court order ordering them to do so. This case has little implication on the wider issue of resolving the Israeli-Palestinian conflict.
Normally these debates are conducted in a bipartisan fashion. This debate, however, is simply another example of pandering to anti-Israeli hostility and sentiments, particularly on the other side of the House. Try as they might, they cannot disguise the fact that Israel is a democracy where the rule of law and independence of the judiciary remains paramount. I wish we could say the same about the Hamas-led authority in the Gaza Strip.
Colleagues, are there not many more pressing issues in the wider world that merit our attention in a human rights debate?
Ladies and gentlemen, allow me to make one thing clear, so that we are agreed.
The rules of the European Parliament are not altered on Thursday afternoons. They are different on Thursday afternoons and it is our Rules of Procedure that are different. For example, during debates on Thursday afternoon, with the catch-the-eye procedure, we have two speakers rather than five.
If there is a request for a referral because there is no quorum, the point is not carried forward, it is annulled. Requests for oral amendments are also governed by different rules, not rules at the disposal of the president of the sitting, but rules already formally included in our Rules of Procedure.
on behalf of the PSE Group. - (PL) Mr President, on the night of Sunday 9 November, Israeli troops evicted the Al-Kurd family from their house in Sheikh Jarrah in the East Jerusalem area, where they had lived for over 50 years. The eviction resulted from a ruling handed down by the Supreme Court of Israel last July, which had brought to an end a long and very controversial trial conducted in Israeli courts and before Israeli authorities.
It must be emphasised that the family was deprived of its home in spite of forceful protests on the part of the international community, and that the Supreme Court decision in fact paves the way to the seizure of a further 26 houses in the same area. The fate of the Al-Kurd family and the numerous instances of destruction of the homes of Palestinian families in the East Jerusalem area by the Israeli authorities give rise to great concerns. Such actions are illegal in international law, and the international community and in particular the Middle East Quartet should do everything in their power to protect Palestinians living in this area and in other parts of East Jerusalem. We should call on Israel to stop settlement expansion and construction of the Wall beyond the 1967 borders. These actions conflict with international law and seriously endanger the prospects of a lasting peace agreement between the Palestinians and the Israelis.
(PT) Mr President, I believe that there are two fundamental issues in this debate, the first of which is that we are dealing with a judicial system that is one of the most independent in the world. This judicial system even forced the President of its own country to resign just a short while ago.
Secondly, this legal dispute that was ongoing for decades and that concerned ownership and non-payment of rent cannot be compared, for example, with the expulsion of millions of Iraqis who until very recently were left on their own without anyone bothering to challenge the legitimacy of the Iraqi government and without anyone having a sense of balance about what is happening in that whole region. For it is balance that we must talk about. The issue of balance is fundamental. I must say that I have been horrified at what I have heard here, in terms of challenging the existence of the State of Israel.
Vice-President of the Commission. - Mr President, the Commission is greatly concerned about recent developments in East Jerusalem, in particular the destruction of Palestinian-owned houses and the expansion of settlements in East Jerusalem.
At a time when confidence-building measures are urgently needed to support the negotiation process started in Annapolis, such measures are extremely unhelpful. The EU, in its statement of 11 November, called on the Israeli authorities to put an early end to such measures.
The EU has also, on numerous occasions in recent months, expressed its concern about the decision of the Israeli authorities to approve the construction of new settlements in East Jerusalem. The creation of facts on the ground undermines the chances for a negotiated settlement of the conflict. Jerusalem is one of the so-called final-status issues to be resolved between the parties in negotiations.
The Commission has provided assistance to help preserve the Palestinian presence in East Jerusalem and is committed to continuing this support.
The debate is closed.
The vote will take place at the end of the debates.